Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Claims 1 to 76, filed on 12/2/2020, have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/18/2022 has been entered and references cited within have been considered.

Drawings
The drawings filed on 12/02/2020 are accepted.

Claim Objections
Claims 38-52 and 54-72 are objected for being depended on wrong claims. For example, claim 38 depends on a UE of claim 40. In this Office, the examiner assumes claim 38 depends on a UE of claim 37 instead.  A proper correction is required.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 73 recites means for determining, means for transmitting and means for receiving, which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The specification illustrates that UE has a processing system, transmitter(s), and receiver(s) in FIG. 3A to perform such functions.  Claim 74 recites means for transmitting and means for receiving, which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The specification illustrates that the base station has transmitter(s) and receiver(s) in FIG. 3B to perform such functions.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-13, 17-19, 21- 29, 31-33, 37-39, 41-49, 53-55, 57-65 and 67-69  are rejected under AIA  35 U.S.C. 103 as being unpatentable over Khoryaev et al. (USPub: 2022/0110085, hereinafter referred to as Khoryaev) in view of Yerramalli et al. (USPub: 2022/0174727, hereinafter referred to as Yerramalli).

Regarding claim 1, Khoryaev discloses a method of wireless communication performed by a user equipment (UE), comprising:
determining at least one random access channel (RACH) preamble from a first set of RACH preambles (FIG. 3 and para 56, wherein the UE selects RACH preamble transmission based on a set of the resources, and the resources are assigned by a gNB); 
transmitting, to the at least one TRP, the at least one RACH preamble to indicate that the UE is involved in a positioning session (para. 46, lines 3-7, wherein the gNB node is a TRP and the UE transmits RACH preamble including positioning request);
receiving, from the at least one TRP, in response to transmitting the at least one RACH preamble, an allocation of one or more resources for transmission of uplink positioning signals for the positioning session (para. 13, lines 1-2 and para. 62, wherein the UL resource is the position response from the gNB); and
transmitting the uplink positioning signals via the one or more resources (para. 62, lines 1-2, wherein PRS is the positioning reference signals).
Although Khoryaev discloses everything as applied above, Khoryaev does not explicitly disclose wherein the first set of RACH preambles is for positioning purposes and a second set of RACH preambles is for communication purposes, and wherein the first set of RACH preambles and the second set of RACH preambles are associated with at least one transmission-reception point (TRP). However, this concept is well known in the art as disclosed by Yerramalli. In the same field of endeavor, Yerramalli discloses 
wherein the first set of RACH preambles is for positioning purposes and a second set of RACH preambles is for communication purposes, and wherein the first set of RACH preambles and the second set of RACH preambles are associated with at least one transmission-reception point (TRP) (para. 5, lines 5-9, wherein two sets of preambles, one is for positioning purposes and one is for communication purposes). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Yerramalli’s method into Khoraev’s invention. One of ordinary skill in the art would have been motivated “for higher data transfer speeds, greater numbers of connections, and better coverage, among other improvements” (para. 3, lines 2-4).

Regarding claim 2, Khoryaev and Yerramalli disclose everything as applied above. Khoryaev further discloses 
wherein the UE is in a radio resource control (RRC) idle or an RRC inactive state when the UE transmits the at least one RACH preamble, receives the allocation, and transmits the uplink positioning signals (FIG. 3 and para. 45, wherein the UE is in IDLE when performing the 4-step RACH as in FIG. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Yerramalli’s method into Khoraev’s invention. One of ordinary skill in the art would have been motivated “for higher data transfer speeds, greater numbers of connections, and better coverage, among other improvements” (para. 3, lines 2-4).

Regarding claim 3, Khoryaev and Yerramalli disclose everything as applied above. Khoryaev further discloses 
wherein the allocation is received in a fourth message of a four-step RACH procedure (para. 56, lines 8-12, wherein the allocation is received in a 4-step RACH procedure).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Yerramalli’s method into Khoraev’s invention. One of ordinary skill in the art would have been motivated “for higher data transfer speeds, greater numbers of connections, and better coverage, among other improvements” (para. 3, lines 2-4).

Regarding claim 5, Khoryaev and Yerramalli disclose everything as applied above. Khoryaev further discloses 
wherein the allocation is received in a second message of a two-step RACH procedure (para. 56, lines 8-12, wherein the allocation is received in a 2-step RACH procedure).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Yerramalli’s method into Khoraev’s invention. One of ordinary skill in the art would have been motivated “for higher data transfer speeds, greater numbers of connections, and better coverage, among other improvements” (para. 3, lines 2-4).

Regarding claim 6, Khoryaev and Yerramalli disclose everything as applied above. Khoryaev further discloses 
receiving, from the at least one TRP, an assignment of the at least one RACH preamble from the first set of RACH preambles (FIG. 3 and para 56).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Yerramalli’s method into Khoraev’s invention. One of ordinary skill in the art would have been motivated “for higher data transfer speeds, greater numbers of connections, and better coverage, among other improvements” (para. 3, lines 2-4).

Regarding claim 7, Khoryaev and Yerramalli disclose everything as applied above. Khoryaev further discloses 
wherein the UE transmits the at least one RACH preamble in response to reception of the assignment (step 310 in FIG. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Yerramalli’s method into Khoraev’s invention. One of ordinary skill in the art would have been motivated “for higher data transfer speeds, greater numbers of connections, and better coverage, among other improvements” (para. 3, lines 2-4).

Regarding claim 8, Khoryaev and Yerramalli disclose everything as applied above. Khoryaev further discloses 
wherein reception of the assignment of the at least one RACH preamble from the first set of RACH preambles indicates that the UE is involved in the positioning session (FIG. 3, wherein the PRACH response signaling to configure UP PRS resources),
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Yerramalli’s method into Khoraev’s invention. One of ordinary skill in the art would have been motivated “for higher data transfer speeds, greater numbers of connections, and better coverage, among other improvements” (para. 3, lines 2-4).

Regarding claim 9, Khoryaev and Yerramalli disclose everything as applied above. Khoryaev further discloses 
wherein: the UE is in an RRC idle state, and the UE receives the assignment in RRC signaling (IG. 3 and para. 45, wherein the UE is in IDLE when performing the 4-step RACH as in FIG. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Yerramalli’s method into Khoraev’s invention. One of ordinary skill in the art would have been motivated “for higher data transfer speeds, greater numbers of connections, and better coverage, among other improvements” (para. 3, lines 2-4).

Regarding claim 10, Khoryaev and Yerramalli disclose everything as applied above. Khoryaev further discloses 
wherein: the UE is in an RRC inactive state, and the UE receives the assignment in physical layer signaling (para. 55).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Yerramalli’s method into Khoraev’s invention. One of ordinary skill in the art would have been motivated “for higher data transfer speeds, greater numbers of connections, and better coverage, among other improvements” (para. 3, lines 2-4).

Regarding claim 11, Khoryaev and Yerramalli disclose everything as applied above. Khoryaev further discloses 
receiving, from the at least one TRP, a preconfigured uplink resources (PUR) configuration (para. 54, lines 10-12).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Yerramalli’s method into Khoraev’s invention. One of ordinary skill in the art would have been motivated “for higher data transfer speeds, greater numbers of connections, and better coverage, among other improvements” (para. 3, lines 2-4).

Regarding claim 12, Khoryaev and Yerramalli disclose everything as applied above. Khoryaev further discloses
wherein the PUR configuration is received in: a fourth message of a four-step RACH procedure, or a second message of a two-step RACH procedure (para. 56).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Yerramalli’s method into Khoraev’s invention. One of ordinary skill in the art would have been motivated “for higher data transfer speeds, greater numbers of connections, and better coverage, among other improvements” (para. 3, lines 2-4).

Regarding claim 13, Khoryaev and Yerramalli disclose everything as applied above. Khoryaev further discloses
wherein the first set of RACH preambles and the second set of RACH preambles are all RACH preambles associated with the at least one TRP for network access (FIG. 3 and para 56, wherein the UE selects RACH preamble transmission based on a set of the resources, and the resources are assigned by a gNB). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Yerramalli’s method into Khoraev’s invention. One of ordinary skill in the art would have been motivated “for higher data transfer speeds, greater numbers of connections, and better coverage, among other improvements” (para. 3, lines 2-4).

Regarding claim 17, Khoryaev discloses a method of wireless communication performed by a transmission-reception point (TRP) (FIG.3, wherein the gNB is a TRP), comprising
transmitting an indication of at least one random access channel (RACH) preamble of a first set of RACH preambles (FIG. 3 and para 56, wherein the UE selects RACH preamble transmission based on a set of the resources, and the resources are assigned by a gNB);  
receiving, from a user equipment (UE), the at least one RACH preamble from the
first set of RACH preambles (para. 46, lines 3-7, wherein the gNB node is a TRP and the UE transmits RACH preamble including positioning request); and 
transmitting, to the UE, in response to receiving the at least one RACH preamble, an allocation of one or more resources for transmission of uplink positioning signals for a positioning session involving the UE (para. 13, lines 1-2 and para. 62, wherein the UL resource is the position response from the gNB).
Although Khoryaev discloses everything as applied above, Khoryaev does not explicitly disclose wherein the first set of RACH preambles is for positioning purposes and a second set of RACH preambles is for communication purposes, and wherein the first set of RACH preambles and the second set of RACH preambles are associated with the TRP. However, this concept is well known in the art as disclosed by Yerramalli. In the same field of endeavor, Yerramalli discloses 
wherein the first set of RACH preambles is for positioning purposes and a second set of RACH preambles is for communication purposes, and wherein the first set of RACH preambles and the second set of RACH preambles are associated with the TRP (para. 5, lines 5-9, wherein two sets of preambles, one is for positioning purposes and one is for communication purposes). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Yerramalli’s method into Khoraev’s invention. One of ordinary skill in the art would have been motivated “for higher data transfer speeds, greater numbers of connections, and better coverage, among other improvements” (para. 3, lines 2-4).

Regarding claim 18, Khoryaev and Yerramalli disclose everything as applied above. Khoryaev further discloses 
wherein the UE is in a radio resource control (RRC) idle or an RRC inactive state when the TRP receives the at least one RACH preamble and transmits the allocation (FIG. 3 and para. 45, wherein the UE is in IDLE when performing the 4-step RACH as in FIG. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Yerramalli’s method into Khoraev’s invention. One of ordinary skill in the art would have been motivated “for higher data transfer speeds, greater numbers of connections, and better coverage, among other improvements” (para. 3, lines 2-4).

Regarding claim 19, Khoryaev and Yerramalli disclose everything as applied above. Khoryaev further discloses 
wherein the allocation is transmitted in a fourth message of a four-step RACH procedure (para. 56, lines 8-12, wherein the allocation is received in a 4-step RACH procedure).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Yerramalli’s method into Khoraev’s invention. One of ordinary skill in the art would have been motivated “for higher data transfer speeds, greater numbers of connections, and better coverage, among other improvements” (para. 3, lines 2-4).

Regarding claim 21, Khoryaev and Yerramalli disclose everything as applied above. Khoryaev further discloses 
wherein reception of the at least one RACH preamble from the first set of RACH preambles indicates that the UE is involved in the positioning session (step 310 in FIG. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Yerramalli’s method into Khoraev’s invention. One of ordinary skill in the art would have been motivated “for higher data transfer speeds, greater numbers of connections, and better coverage, among other improvements” (para. 3, lines 2-4).

Regarding claim 22, Khoryaev and Yerramalli disclose everything as applied above. Khoryaev further discloses 
wherein the allocation is transmitted in a second message of a two-step RACH procedure (para. 56, lines 8-12, wherein the allocation is received in a 2-step RACH procedure).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Yerramalli’s method into Khoraev’s invention. One of ordinary skill in the art would have been motivated “for higher data transfer speeds, greater numbers of connections, and better coverage, among other improvements” (para. 3, lines 2-4).

Regarding claim 23, Khoryaev and Yerramalli disclose everything as applied above. Khoryaev further discloses 
transmitting, to the UE, an assignment of the at least one RACH preamble from the first set of RACH preambles (FIG. 3 and para 56).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Yerramalli’s method into Khoraev’s invention. One of ordinary skill in the art would have been motivated “for higher data transfer speeds, greater numbers of connections, and better coverage, among other improvements” (para. 3, lines 2-4).

Regarding claim 24, Khoryaev and Yerramalli disclose everything as applied above. Khoryaev further discloses 
the UE is in an RRC idle state, and the TRP transmits the assignment in RRC signaling (IG. 3 and para. 45, wherein the UE is in IDLE when performing the 4-step RACH as in FIG. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Yerramalli’s method into Khoraev’s invention. One of ordinary skill in the art would have been motivated “for higher data transfer speeds, greater numbers of connections, and better coverage, among other improvements” (para. 3, lines 2-4).

Regarding claim 25, Khoryaev and Yerramalli disclose everything as applied above. Khoryaev further discloses 
the UE is in an RRC inactive state, and the TRP transmits the assignment in physical layer signaling (para. 55).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Yerramalli’s method into Khoraev’s invention. One of ordinary skill in the art would have been motivated “for higher data transfer speeds, greater numbers of connections, and better coverage, among other improvements” (para. 3, lines 2-4).

Regarding claim 26, Khoryaev and Yerramalli disclose everything as applied above. Khohrvaev further discloses 
detecting that the UE is involved in the positioning session, wherein the TRP transmits the assignment in response to detecting that the UE is involved in the positioning session (FIG. 3 and para 62).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Yerramalli’s method into Khoraev’s invention. One of ordinary skill in the art would have been motivated “for higher data transfer speeds, greater numbers of connections, and better coverage, among other improvements” (para. 3, lines 2-4).

Regarding claim 27, Khoryaev and Yerramalli disclose everything as applied above. Khoryaev further discloses 
wherein the TRP detects that the UE is involved in the positioning session based on reception of a request from a location server to allocate positioning resources to the UE (FIG. 3 and para 61, wherein the gNB allocates the resources to UE).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Yerramalli’s method into Khoraev’s invention. One of ordinary skill in the art would have been motivated “for higher data transfer speeds, greater numbers of connections, and better coverage, among other improvements” (para. 3, lines 2-4).

Regarding claim 28, Khoryaev and Yerramalli disclose everything as applied above. Khoryaev further discloses 
wherein the request from the location server comprises a Long-Term Evolution (LTE) positioning protocol (LPP) type A (LPPa) request (FIG. 3, and para. 233, wherein the LTE LPP is used for the signaling).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Yerramalli’s method into Khoraev’s invention. One of ordinary skill in the art would have been motivated “for higher data transfer speeds, greater numbers of connections, and better coverage, among other improvements” (para. 3, lines 2-4).

Regarding claim 29, Khoryaev and Yerramalli disclose everything as applied above. Khoryaev further discloses 
wherein the request includes a latency requirement for the positioning session (para. 237, lines 22-24).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Yerramalli’s method into Khoraev’s invention. One of ordinary skill in the art would have been motivated “for higher data transfer speeds, greater numbers of connections, and better coverage, among other improvements” (para. 3, lines 2-4).

Regarding claim 31, Khoryaev and Yerramalli disclose everything as applied above. Khoryaev further discloses 
transmitting, to the UE, a preconfigured uplink resources (PUR) configuration (para. 54, lines 10-12).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Yerramalli’s method into Khoraev’s invention. One of ordinary skill in the art would have been motivated “for higher data transfer speeds, greater numbers of connections, and better coverage, among other improvements” (para. 3, lines 2-4).

Regarding claim 32, Khoryaev and Yerramalli disclose everything as applied above. Khoryaev further discloses
wherein the PUR configuration is transmitted in: a fourth message of a four-step RACH procedure, or a second message of a two-step RACH procedure (para. 56).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Yerramalli’s method into Khoraev’s invention. One of ordinary skill in the art would have been motivated “for higher data transfer speeds, greater numbers of connections, and better coverage, among other improvements” (para. 3, lines 2-4).

Regarding claim 33, Khoryaev and Yerramalli disclose everything as applied above. Khoryaev further discloses
wherein the first set of RACH preambles and the second set of RACH preambles are all RACH preambles associated with the TRP for network access (FIG. 3 and para 56, wherein the UE selects RACH preamble transmission based on a set of the resources, and the resources are assigned by a gNB). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Yerramalli’s method into Khoraev’s invention. One of ordinary skill in the art would have been motivated “for higher data transfer speeds, greater numbers of connections, and better coverage, among other improvements” (para. 3, lines 2-4).

Regarding claims 37-39 and 41-49, they are substantially the same as claims 1-3 and 5-13, except claims 37-39 and 41-49 are in an apparatus claim format. Yerramalli disclose a UE has a memory, a transceiver and a processor, which is configured to perform these functions (para. 13). Because the same reasoning applies, claims 37-39 and 41-49 are rejected under the same reasoning as claims 1-3 and 5-13. 
	
Regarding claims 53-55, 57-65 and 67-69, they are substantially the same as claims 17-19, 21-29 and 31-33, except claims 53-55, 57-65 and 67-69 are in an apparatus claim format. Yerramalli disclose a base station has a memory, a transceiver and a processor, which is configured to perform these functions (para. 13). Because the same reasoning applies, claims 53-55, 57-65 and 67-69 are rejected under the same reasoning as claims 17-19, 21-29 and 31-33. 

Regarding claims 73 and 74, they are substantially the same as claims 37 and 53, except claims 73 and 74 are in “means for” claim format. Yerramalli disclose a UE and a base station have a processor to provide the means for determining and a transceiver to provide the transmitting/receiving (para. 13). Because the same reasoning applies, claims 73 and 74 are rejected under the same reasoning as claims 37 and 53. 

Regarding claims 75 and 76, they are substantially the same as claims 37 and 53, except claims 75 and 76 are in “computer-readable medium” claim format. Yerramalli disclose a UE and a base station have the memory to store the instruction for the processor to perform the functions (para. 13). Because the same reasoning applies, claims 75 and 76 are rejected under the same reasoning as claims 37 and 53. 

Claims 4, 20, 40, and 56 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Khoryaev in view of Yerramalli as applied to claims 1, 17, 37, and 55 above, and further in view of Ren et al. (USPub: 2020/0367292, hereinafter referred to as Ren). 

Regarding claim 4, Khoryaev and Yerramalli disclose everything as applied above. Khoryaev further discloses
selecting the at least one RACH preamble from the first set of RACH preambles (para 56, wherein the UE selects RACH preamble transmission based on a set of the resources).  
Although Khoryaev and Yerramalli disclose everything as applied above, Khoryaev and Yerramalli do not explicitly disclose receiving, from the at least one TRP, a system information block (SIB) indicating at least the first set of RACH preambles. However, this concept is well known in the art as disclosed by Ren. In the same field of endeavor, Ren discloses 
receiving, from the at least one TRP, a system information block (SIB) indicating at least the first set of RACH preambles (para. 27, lines 1-6)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Ren’s method into Khoryaev and Yerramalli’s invention. One of ordinary skill in the art would have been motivated to “provide[s] a random access method and a random access apparatus to reduce complexity of a terminal deice” (para. 5).

Regarding claim 20, Khoryaev and Yerramalli disclose everything as applied above.  Khoryaev and Yerramalli do not explicitly disclose broadcasting a system information block (SIB) indicating at least the first set of RACH preambles. However, this concept is well known in the art as disclosed by Ren. In the same field of endeavor, Ren discloses 
broadcasting a system information block (SIB) indicating at least the first set of RACH preambles (para. 27, lines 1-6)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Ren’s method into Khoryaev and Yerramalli’s invention. One of ordinary skill in the art would have been motivated to “provide[s] a random access method and a random access apparatus to reduce complexity of a terminal deice” (para. 5).

Regarding claims 40 and 56, they are substantially the same as claims 4 and 20, except claims 40 and 56 are in an apparatus claim format. Because the same reasoning applies, claims  40 and 56 are rejected under the same reasoning as claims 4 and 20. 

Claims 14, 34, 50, and 70 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Khoryaev in view of Yerramalli as applied to claims 1, 17, 37, and 55 above, and further in view of Huang et al. (USPub: 2020/0281025, hereinafter referred to as Huang). 

Regarding claim 14, Khoryaev and Yerramalli disclose everything as applied above. Khoryaev and Yerramalli do not explicitly disclose wherein a sum of the first set of RACH preambles and the second set of RACH preambles is 64. However, this concept is well known in the art as disclosed by Ren. In the same field of endeavor, Ren discloses 
wherein a sum of the first set of RACH preambles and the second set of RACH preambles is 64 (para. 95).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Huang’s method into Khoryaev and Yerramalli’s invention. One of ordinary skill in the art would have been motivated “to limit energy of a transmitted signal to a specific beam direction, to improve signal reception efficiency” (para. 3, lines 4-6).

Regarding claim 34, Khoryaev and Yerramalli disclose everything as applied above. Khoryaev and Yerramalli do not explicitly disclose wherein a sum of the first set of RACH preambles and the second set of RACH preambles is 64. However, this concept is well known in the art as disclosed by Ren. In the same field of endeavor, Ren discloses 
wherein a sum of the first set of RACH preambles and the second set of RACH preambles is 64 (para. 95).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Huang’s method into Khoryaev and Yerramalli’s invention. One of ordinary skill in the art would have been motivated “to limit energy of a transmitted signal to a specific beam direction, to improve signal reception efficiency” (para. 3, lines 4-6).

Regarding claims 50 and 70, they are substantially the same as claims 14 and 34, except claims 50 and 70 are in an apparatus claim format. Because the same reasoning applies, claims  50 and 70 are rejected under the same reasoning as claims 14 and 34. 

Claims 15, 35, 51 and 71 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Khoryaev in view of Yerramalli as applied to claims 1, 17, 37, and 55 above, and further in view of Utkovski et al. (USPub: 2022/0110169, hereinafter referred to as Utkovski). 

Regarding claim 15, Khoryaev and Yerramalli disclose everything as applied above. Khoryaev and Yerramalli do not explicitly disclose wherein a third set of RACH preambles associated with the at least one TRP is reserved for critical communication. However, this concept is well known in the art as disclosed by Utkovski. In the same field of endeavor, Utkovski discloses 
wherein a third set of RACH preambles associated with the at least one TRP is reserved for critical communication (para. 144 and para. 151, lines 14-19).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Utkovski’s method into Khoryaev and Yerramalli’s invention. One of ordinary skill in the art would have been motivated “for improvements in the wireless communication in view a latency of communication” (para. 35, lines 2-3).

Regarding claim 35, Khoryaev and Yerramalli disclose everything as applied above. Khoryaev and Yerramalli do not explicitly disclose wherein a third set of RACH preambles associated with the at least one TRP is reserved for critical communication. However, this concept is well known in the art as disclosed by Utkovski. In the same field of endeavor, Utkovski discloses 
wherein a third set of RACH preambles associated with the at least one TRP is reserved for critical communication (para. 144 and para. 151, lines 14-19).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Utkovski’s method into Khoyraev and Yerramalli’s invention. One of ordinary skill in the art would have been motivated “for improvements in the wireless communication in view a latency of communication” (para. 35, lines 2-3).

Regarding claims 51 and 71, they are substantially the same as claims 15 and 35, except claims 51 and 71 are in an apparatus claim format. Because the same reasoning applies, claims  51 and 71 are rejected under the same reasoning as claims 15 and 35. 

Claims 16, 36, 52 and 72 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Khoryaev in view of Yerramalli and Utkovski as applied claims 15, 35, 51, and 71 above, and further in view of Huang. 

Regarding claim 16, Khoryaev, Yerramalli and Utkovski disclose everything as applied above. Khoryaev, Yerramalli and Utkovski do not explicitly disclose wherein a sum of the first set of RACH preambles, the second set of RACH preambles, and the third set of RACH preambles is 64. However, this concept is well known in the art as disclosed by Huang. In the same field of endeavor, Huang discloses 
wherein a sum of the first set of RACH preambles, the second set of RACH preambles, and the third set of RACH preambles is 64 (para. 95).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Huang’s method into Khoryaev, Yerramalli and Utkovski’s invention. One of ordinary skill in the art would have been motivated “to limit energy of a transmitted signal to a specific beam direction, to improve signal reception efficiency” (para. 3, lines 4-6).

Regarding claim 36, Khoryaev, Yerramalli and Utkovski disclose everything as applied above. Khoryaev, Yerramalli and Utkovski do not explicitly disclose wherein a sum of the first set of RACH preambles, the second set of RACH preambles, and the third set of RACH preambles is 64. However, this concept is well known in the art as disclosed by Huang. In the same field of endeavor, Huang discloses 
wherein a sum of the first set of RACH preambles, the second set of RACH preambles, and the third set of RACH preambles is 64 (para. 95).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Huang’s method into Khoryaev, Yerramalli and Utkovski’s invention. One of ordinary skill in the art would have been motivated “to limit energy of a transmitted signal to a specific beam direction, to improve signal reception efficiency” (para. 3, lines 4-6).

Regarding claims 52 and 72, they are substantially the same as claims 16 and 36, except claims 52 and 72 are in an apparatus claim format. Because the same reasoning applies, claims  52 and 72 are rejected under the same reasoning as claims 16 and 36. 

Claims 30 and 66 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Khoryaev in view of Yerramalli as applied to claims 29 and 65 above, and further in view of Smullen et al. (USPub: 2020/0238175, hereinafter referred to as Smullen). 

Regarding claim 30, Khoryaev and Yerramalli disclose everything as applied above. Although Khoryaev and Yerramalli disclose latency requirement for the position session,  Khoryaev and Yerramalli do not explicitly disclose the distinction of the normal latency session and low-latency session.  However, this concept is well known in the art as disclosed by Smullen. In the same field of endeavor, Smullen discloses the distinction of  the normal latency session and low-latency session (para. 13, lines 5-6).
 It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Smullen’s method into Khoryaev and Yerramalli’s invention. One of ordinary skill in the art would have been motivated “for managing a server system to support online interactive sessions corresponding to one or more real time user interactive applications” (para. 5, lines 2-5).
Hence, Khoryaev,  Yerramalli and Smullen disclose
wherein the latency requirement comprises:
an indication that the positioning session has normal latency, 
an indication that the positioning session is for ultra-reliable low-latency (URLL) communication, or
an indication of an end-to-end latency for the positioning session (Smullen’s para. 13, lines 5-6 and Khovyaev’s FIG. 3, wherein the session is a positioning session).

Regarding claim 66, it is substantially the same as claim 30, except claim 66 is in an apparatus claim format. Because the same reasoning applies, claim 66 is rejected under the same reasoning as claims 16 and 30. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419